TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00164-CR


Augustine Salazar, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 07-531-K368, HONORABLE BURT CARNES, JUDGE PRESIDING


C O N C U R R I N G   O P I N I O N

		I concur in the judgment.  Salazar waived any error in the trial court's overruling
of his motion to suppress.  When a pretrial motion to suppress evidence is overruled, the defendant
need not object at trial to the same evidence in order to preserve error on appeal.  Moraguez v. State,
701 S.W.2d 902, 904 (Tex. Crim. App. 1986); Figueroa v. State, 250 S.W.3d 490, 514
(Tex. App.--Austin 2008, pet. ref'd).  However, when the defendant affirmatively asserts during
trial that he has "no objection" to the admission of the complained of evidence, he waives any error
in the admission of the evidence despite the pretrial ruling.  Swain v. State, 181 S.W.3d 359, 368
(Tex. Crim. App. 2005).  When the State offered the cocaine--the admissibility of which was the
subject of the motion to suppress and this appeal--defendant's attorney stated, "No objection, your
honor."  This is dispositive of this case, and this Court need not address other issues.  I would offer
no opinion as to remaining points raised by Salazar.


						__________________________________________
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Filed:   October 29, 2009
Do Not Publish